Citation Nr: 0902966	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-36 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches. 

2.  Entitlement to an initial rating higher than 30 percent 
for bipolar disorder.

3.  Entitlement to an initial rating higher than 30 percent 
for gastroesophageal reflux disease (GERD) prior to May 1, 
2006.

4.  Whether it was appropriate to reduce the rating for the 
GERD from 30 to 10 percent effective May 1, 2006.




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
June 2004, April and November 2005, and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The June 2004 rating 
decision granted the veteran's claims for service connection 
for migraine headaches, bipolar disorder, and GERD and 
assigned initial 30 percent ratings for each disability, 
retroactively effective from August 6, 2003, the date of 
receipt of his claims.  He appealed for higher initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

The April 2005 RO decision confirmed and continued the 
initial 30 percent ratings for the migraine headaches, 
bipolar disorder, and GERD, as did the November 2005 decision 
- except that it proposed to reduce the rating for the GERD 
to 10 percent.  And the February 2006 decision implemented 
the reduction prospectively effective as of May 1, 2006.

As support for his claims, the veteran testified at an RO 
hearing in March 2007.  In addition, in his November 2008 
hearing election form, he requested an additional hearing 
before the Board using videoconferencing technology.  His 
videoconference hearing was scheduled for January 2009, but 
he failed to report for it.  He has not explained his absence 
or requested to reschedule the hearing.  Therefore, his 
hearing request is considered withdrawn.  See 
38 C.F.R. §§ 20.700(e), 20.704(d) (2008).




FINDINGS OF FACT

1.  The competent evidence of record does not show the 
veteran's migraine headaches cause very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  Resolving all reasonable doubt in his favor, the 
veteran's bipolar disorder causes severe occupational and 
social impairment with reduced reliability and productivity.

3.  Prior to May 1, 2006, the veteran's GERD was manifested 
by symptomatology that was productive of no more than 
considerable impairment of health.

4.  In a December 2005 letter, the veteran was given due 
process notice of the proposed reduction in the rating for 
his GERD; the letter also apprised him of his right to submit 
additional evidence to contest the reduction and request a 
pre-determination hearing.  In the February 2006 decision at 
issue, the RO reduced the rating for his GERD from 30 to 10 
percent, prospectively effective as of May 1, 2006.  The 
30 percent rating for his GERD had been in effect since 
August 6, 2003, so less than five years at the time of the 
reduction.

5.  At the time of the reduction, there was sufficient 
evidence of sustained and material improvement in the 
veteran's GERD under the ordinary conditions of life.  Since 
at least May 1, 2006, his GERD has not caused symptoms of 
such severity as to be productive of considerable impairment 
of health, as needed for restoration of his prior rating.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating 
higher than 30 percent for migraine headaches.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria are met, however, for a higher initial 
disability rating of 70 percent for the bipolar disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.21, 4.126, 4.130, Diagnostic Code 9432 (2008).  

3.  But the criteria are not met for an initial rating higher 
than 30 percent for the GERD prior to May 1, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1-4.14, 
4.114, Diagnostic Codes 7302, 7307, 7346 (2008).

4.  Also, the reduction in the rating for the GERD, from 30 
to 10 percent as of May 1, 2006, was warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.114, Diagnostic Code 7346 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.  38 C.F.R. § 20.1102.  
This is partly the situation for the claim concerning the 
bipolar disorder, as the Board is increasing the rating for 
this disability from 30 to 70 percent, 
that is, to only one level below the highest possible 100 
percent rating.

Letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the veteran in August 
2003, January and March 2005, and in July and September 2006.  
The letters informed him of the evidence required to 
substantiate his claims, and of his and VA's respective 
responsibilities in obtaining supporting evidence - keeping 
in mind that his claims initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection, since granted.  His appeal, as mentioned, is for 
higher downstream initial ratings.  So the original August 
2003 letter concerned service connection, whereas the more 
recent July, September, and November 2006 letters concerned 
the requirements for receiving downstream higher initial 
disability ratings and the downstream effective date elements 
of these claims.  The letters therefore complied with 
Dingess.  But technically speaking, in cases, as here, where 
the claims arose in another context, namely, the veteran 
trying to establish his underlying entitlement to service 
connection, and the claims since have been granted and he has 
appealed a downstream issue such as the initial disability 
ratings assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 
5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

In any event, here, after providing that additional Dingess 
notice, the RO went back and most recently readjudicated the 
veteran's claims in the October 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again Mayfield IV and Prickett, 
supra.  So any timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), Social Security Administration (SSA) 
disability records, VA treatment records, private treatment 
records, and arranged for several, relatively recent VA 
compensation examinations - initially to assess the 
etiology, then severity, of his GERD, bipolar disorder, and 
migraine headaches.  38 C.F.R. § 3.327(a) (2008).  
Consequently, another examination to evaluate the severity of 
these conditions is not warranted because there is sufficient 
evidence, already of record, to fairly decide these claims.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, VA has complied with 
the duty-to-assist requirements.

II.  Analysis-Entitlement to an Initial Rating Higher than 
30 Percent for Migraine Headaches

The veteran's migraine headaches are currently evaluated as 
30-percent disabling under Diagnostic Code 8100, effective 
from August 6, 2003, the date of receipt of his claim for 
service connection for this condition.  He wants a higher 
initial rating for this disability, so, as mentioned, the 
Board must consider the possibility of "staging" his rating 
to compensate him for times since the effective date of his 
award when his headaches may have been more severe than at 
other times during the course of his appeal.  Fenderson, 
12 Vet. App. at 125-126.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  



The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case, as here, in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected.  In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance.  See also, however, Hart v. Mansfield, 21 
Vet App 505 (2007) (a more recent decision of the Court 
holding that, in determining the present/current level of a 
disability for any increased-evaluation claim, the Board must 
consider whether the rating should be "staged."  Similarly, 
here, in the Fenderson scenario, where the veteran 
has expressed dissatisfaction with the assignment of an 
initial rating, VA also must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0-percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months are rated 10-percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months are rated 30-percent disabling.  
Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability are rated 50-percent disabling.  38 C.F.R. § 
4.124a.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign the only higher schedular disability 
rating of 50 percent for the veteran's migraine headaches.  
At the outset, there is no medical evidence that his migraine 
headaches cause very frequent completely prostrating and 
prolonged attacks, as required for a 50 percent rating.  In 
this regard, he was afforded VA compensation examinations in 
October 2003, February 2005, and April 2007, to determine the 
nature and severity of his migraine headaches.  During the 
October 2003 VA examination, he reported the onset of his 
migraine headaches in 1989, and he indicated they occur 6-7 
times a year, last 3-5 days, and are always located behind 
his right eye, with very severe pain.  The October 2003 VA 
examiner objectively found the veteran to have vascular 
headaches, likely migraine in nature, which had a moderate to 
severe impact on his life.  As for frequency, the examiner 
found the veteran has tension headaches about once a month.  
Also, the February 2005 VA examination report assessed his 
migraine disorder as causing prostrating headaches at least 
once a month.  However, the April 2007 VA examiner found the 
more recent reported history of two prostrating headaches per 
month to be inconsistent with the medical record.  



So the medical record establishes the veteran's migraine 
headaches cause completely prostrating and prolonged attacks, 
but equally significant, no more than once a month.  There 
are simply no objective findings that he suffers very 
frequent completely prostrating and prolonged attacks, even 
acknowledging they are severe in nature, such as that which 
occasioned an emergency room visit in September 2003.  While 
monthly prostrating attacks are sufficient to meet the 
criteria for his current 30 percent assignment under DC 8100, 
this does not provide a basis for an even higher 50 percent 
rating.  

And even assuming for the sake of argument, though not 
conceding, that the veteran's headaches are characterized by 
very frequent prostrating and prolonged attacks, there is 
still simply no evidence that they have resulted in severe 
economic inadaptability - an essential element for a higher 
50 percent rating under DC 8100.  Indeed, there are no 
medical findings that his headaches are of such high 
intensity as to prevent him from performing most of his 
activities of daily living.  Thus, the Board finds no 
evidence indicating his migraine headaches cause severe 
economic inadaptability.

In addition, the VA examiner's medical opinion is consistent 
with a March 2008 decision of the SSA, which determined the 
veteran was unemployable due to his bipolar disorder.  The 
fact that the decision makes no reference to his 
migraine headaches as a primary or even secondary diagnosis, 
despite his complaints of twice-monthly migraine headaches to 
the February 2008 SSA examiner, also provides highly 
probative evidence against concluding this condition causes 
severe economic inadaptability.  Lastly, the Board has 
reviewed VA and private treatment records on file, none of 
which indicates the veteran's migraines have resulted in 
severe economic inadaptability, thereby providing further 
evidence against his claim.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a schedular rating 
higher than 30 percent for the migraine headaches.  And as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

Since the veteran's migraine headaches have never been more 
than 30-percent disabling at any time since the effective 
date of service connection, the Board may not "stage" his 
rating.  Fenderson, 12 Vet. App at 125-26.  

III.  Analysis-Entitlement to an Initial Rating Higher than 
30 Percent for Bipolar Disorder

The veteran's bipolar disorder is currently evaluated as 30-
percent disabling under Diagnostic Code 9432, effective from 
August 6, 2003, the date of receipt of his claim for service 
connection.  He wants a higher initial rating.  Fenderson, 
12 Vet. App. at 125-126.  

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the VA Schedule for Rating Disabilities, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.

In determining whether the veteran meets the criteria for an 
increased rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

An October 2003 VA mental health examination diagnosed the 
veteran with bipolar disorder.  He was found to have a GAF 
score of 60 when only his service-connected acquired 
psychiatric disorder was considered, though even lower when 
his alcohol dependence was considered.  Regarding his 
symptoms, he was neatly dressed, had normal speech, was alert 
and well-oriented with no abnormal movements, depressive 
symptoms, constricted affect, but generally appropriate.  
He denied any suicidal or homicidal ideations or 
auditory/visual hallucinations.  There was no evidence of 
illogical or delusional thought processes, and he had 
equivocal judgment and insight and excellent remote and 
recent memory.

A February 2005 VA examination assessed him with an overall 
GAF score of 50, when considering his alcohol abuse symptoms, 
but a higher score of 60 for his bipolar disorder only.  The 
examiner concluded the bipolar disorder appeared to cause 
moderate social and industrial dysfunction due to problems 
with anger control, trouble concentrating, and difficulty 
maintaining motivation.  Moreover, the veteran had normal 
speech, was alert and oriented, had a generally depressed 
mood, but appropriate affect, no suicidal or homicidal 
ideations, no illogical or delusional thought processes other 
than visual hallucinations, adequate judgment, fair insight, 
and adequate remote and recent memory.

An October 2005 VA mental health examination resulted in a 
GAF score of 55 for the bipolar disorder and found his 
overall quality of life compromised due to his chronic mental 
illness and unemployment.  The examiner observed the veteran 
was able to participate in meaningful interpersonal 
relationships, although with family members only; that he 
remained socially isolated; had a history of inability to 
tolerate stressful situations resulting in impulsive and 
dangerous behavior; had major problems maintaining employment 
due to interpersonal conflicts with bosses, supervisors and 
co-workers; and no observable impairments in thought 
processes or communication skills.  Importantly, the examiner 
concluded the veteran was "considered employable only in a 
relatively low stress, highly structured, supportive work 
environment that can directly address his emotional needs and 
offer psychosocial support," with limited contact with 
coworkers and the public.  But the examiner also indicated 
the veteran did not demonstrate any major limitations that 
would preclude employment altogether.

VA treatment records show a GAF score of 55 in December 2005, 
and 50 during January and February 2006.  As mentioned, this 
indicates moderate symptoms of his psychiatric disorder or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)" to marginally "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, etc.) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)".  DSM-IV at 46-47.  

An April 2007 VA mental health examination continued the 
diagnosis of bipolar disorder, also indicating the veteran 
had a complication of panic disorder, though without 
agoraphobia.  He was assessed with a GAF score of 55, 
indicating moderate symptoms.  Importantly, this examiner 
opined that the veteran is not fit for any employment because 
of his mental illness, nor even competent for VA purposes 
considering his cognitive impairment.  The examination, 
itself, revealed that he was alert and fully oriented, though 
somewhat uncertain about date and time; slow in thinking but 
fairly organized and cooperative; not agitated; fairly full 
ranged affect; no evidence of suicidal or homicidal ideation, 
but admitted to sporadic hallucinations; intact ability for 
abstract thought; impaired concentration; short-term memory 
was fair; remote memory good and recent memory generally 
intact; and had good insight and judgment.  

In addition, most recently, a March 2008 SSA disability 
determination awarded the veteran benefits due primarily to 
his bipolar disorder.  At his February 2008 SSA evaluation on 
which that decision was partly based, the examiner determined 
the veteran was generally oriented to time, place and person; 
he reported panic attacks and night awakenings; suffers 
hallucinations; has a very aggressive history; has suicidal 
ideations; no recent recollections of his children, but 
otherwise has good remote recall; struggled on thought and 
memory questions; does not have much contact with ex-wife and 
children; and had a passive daily routine in which he lives 
with his brother.  The examiner found the veteran would have 
problems relating to people, including supervisors in the 
employment setting.  


In January 2008, upon reviewing the veteran's records, the 
examiner found the veteran's bipolar disorder symptoms to be 
"severe and fluctuating," but "clearly more than non-
severe."  In addition, his work history shows he has been 
unemployed since approximately 2003, possibly due to his 
mental health symptoms.  

The veteran's GAF scores have ranged from 50 to 60, with 
several right in the median at 55.  So, according to the DSM-
IV, he has moderate to marginally severe (i.e., serious) 
social and industrial impairment as a result of his bipolar 
disorder.  His initial mental status evaluations in October 
2003 and February 2005 indicated his GAF score of 60 only 
decreased to 50 with consideration of his alcohol abuse.  And 
there is no objective clinical indication his alcohol abuse 
is part and parcel of or in any way related to his bipolar 
disorder.  So, for all intents and purposes, he had GAF 
scores of 60 during those October 2003 and February 2005 
evaluations.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA adjudicators must be able to distinguish, by 
competent medical evidence, the extent of symptoms that is 
due to service-related causes, i.e., service-connected 
disability, from that which is not but, instead, the result 
of other factors).  See, too, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001) (where the Federal Circuit Court held 
that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability (such as cirrhosis of the liver) that 
resulted from primary alcohol abuse during service.  Id., at 
1376.  The Federal Circuit Court in Allen held that there can 
be service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability (e.g., a psychiatric 
disorder).  But the Federal Circuit Court indicated that 
veterans could only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen at 1381.  The Federal Circuit Court further stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  
The Federal Circuit Court went on to indicate, however, that 
like the primary alcohol abuse disability, a secondary 
disability arising from a primary alcohol disability is not 
compensable because it, too, is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001)).

The situation is further complicated because, according to 
the April 2007 examiner, the veteran also has a panic 
disorder - which, like his alcohol abuse, has not been 
determined to be part and parcel of or in any way related to 
his bipolar disorder.  So, it, too, is not a consideration in 
the rating for the bipolar disorder.  See again Mittleider, 
supra.

Still other records also show that, in the June 2004 rating 
decision at issue, the RO denied the veteran's claim for a 
total disability rating based on individual unemployability 
(TDIU).  And he did not appeal that denial of his TDIU claim, 
unlike the initial ratings for the disabilities - including 
his bipolar disorder, which were service connected in that 
decision.  Some of the psychiatrists and psychologists that 
have examined him contemporaneous to and since that decision 
have disagreed on whether his bipolar disorder is so severe 
as to preclude all forms of substantially gainful employment, 
see 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, as opposed to just 
precluding certain types of employment.  The view of the 
doctors that have concluded he is still employable 
acknowledge that he can only work in a relatively low stress, 
highly structured, supportive work environment that can 
directly address his emotional needs and offer psychosocial 
support, with limited contact with coworkers and the public.  
See, for example, the report of the October 2005 mental 
status evaluation.  But they believe, nonetheless, he has not 
demonstrated any major limitations that would preclude 
employment altogether.  So this raises the question of 
whether, even assuming he is employable, his employment under 
these specifically defined conditions is anything more than 
marginal - that is, at the whim of his employer's 
accommodation.  38 C.F.R. § 4.18.  See also Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).



The April 2007 examiner and the SSA determined the veteran is 
totally disabled and precluded from obtaining and maintaining 
all forms of substantially gainful employment, even with this 
type of accommodation.  And their determinations were based 
primarily, if not entirely, on the severity of his bipolar 
disorder.  This is probative evidence supporting a higher 
rating on the basis of unemployability.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Baker v. West, 11 Vet. 
App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); and 
Tetro v. Gober, 14 Vet. App. 110 (2000).  But the criteria 
utilized by VA and the SSA in determining entitlement to 
disability benefits are not same, and VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).

If the Board concedes the veteran is incapable of obtaining 
and maintaining substantially gainful employment on account 
of the severity of his bipolar disorder, this is reason 
enough, alone, to assign a 100 percent schedular rating for 
this condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  So 
in this circumstance, where it is determined he is 
unemployable because of the bipolar disorder, he would be 
entitled to this maximum 100 percent rating although not all 
of the enumerated symptoms recited for this higher rating are 
shown.  See again Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are mere examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  

When assessing the evidence, as a whole, the Board finds the 
veteran is not precluded from all forms of substantially 
gainful employment as a result of his bipolar disorder, only 
certain types of employment, and that these certain types of 
employment are not tantamount to marginal employment - 
rather, employment that his still substantially gainful.  So 
his initial rating is being increased to 70 percent, but not 
to the highest possible level of 100 percent.

The Board bases this conclusion partly on the fact that the 
majority of the veteran's GAF scores (when excluding the 
other factors mentioned of his alcohol abuse and panic 
disorder) have been in the 51 to 60 range, so, according to 
the DSM-IV, indicative of at most moderate social and 
industrial impairment.  The majority of the records for 
consideration do not show he has occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  At times, some of these 
symptoms were shown, whereas at other times they were not; 
but more importantly, at no time were most of them 
demonstrated.

Moreover, although the veteran's GAF score at times has 
dropped to 50, such as when evaluated in January and February 
2006, it has been higher (55 to 60) both prior to and since 
those evaluations - including when examined in April 2007 by 
the examiner that concluded all forms of substantially 
gainful employment are precluded.  This is especially 
important to point out because, according to the 
DSM-IV, even his worst-case-scenario GAF score of 50 
contemplates that he is "unable to keep a job" because of 
the severe or serious impairment associated with his bipolar 
disorder.  So assigning a higher 70 percent rating, versus 
100 percent, is, itself, acknowledgement that his 
employability is severely or seriously compromised by his 
bipolar disorder such that he cannot maintain employment, 
though his ability to work is not eliminated altogether.

Therefore, overall, the veteran's type, frequency and 
severity of symptoms most closely match the criteria for a 
higher rating of 70 percent.  See Mauerhan, 16 Vet. App. 436.  
Absent evidence of more symptoms indicating a higher severity 
of psychiatric dysfunction, the Board finds the evidence is 
against a disability rating greater than 70 percent for his 
bipolar disorder.  38 C.F.R. § 4.3.  

IV.  Entitlement to an Initial Rating Higher than 30 Percent 
for GERD until May 1, 2006

The veteran is appealing for an initial rating higher than 30 
percent for his GERD.  See Fenderson, 12 Vet. App. at 125-26.  
He had this rating from August 6, 2003, the effective date of 
the grant of service connection (i.e., the date the RO 
received his claim), until May 1, 2006, the date a reduction 
to 10 percent became effective.  

The RO initially rated the veteran's GERD under DC 7346, for 
hiatal hernia, which the Board agrees is the most appropriate 
DC.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if supported by explanation and evidence).

Under DC 7346, a 10 percent rating is assignable for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity."  A 30 percent rating is 
assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Lastly, a 60 percent 
rating is assignable for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, DC 7346.

After carefully reviewing the record, the Board finds no 
basis to assign a disability rating higher than 30 percent 
for the veteran's GERD from August 6, 2003 until the 
reduction effective May 1, 2006.  There is simply no evidence 
of pain, vomiting, material weight loss and hematemesis 
(blood in the vomit) or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health, thereby precluding the assignment of a higher 60 
percent rating during this specific time period at issue.



The October 2003 VA examination report indicates the veteran 
had nausea and regurgitation of yellow material to the point 
of heaving.  But he did not complain of blood in his vomit.  
He also had lost weight, but he admitted it was due to 
stress, so not his GERD.  As for pain, the examiner observed 
the veteran had a burning substernal pain, as he complained 
of a burning discomfort from his stomach to throat.  However, 
he did not have any chest or arm pain, and the examiner also 
found no anemia.

In addition, the February 2005 VA examination report 
reiterates the veteran has no anemia, no chest or shoulder 
pain, and stable weight.  The relevant diagnoses were GERD, 
hiatal hernia, and nonerosive gastritis.  The examiner stated 
the veteran occasionally will force himself to vomit to 
relieve sharp pain in his right upper quadrant after he eats, 
but that his symptoms are not similar to previous symptoms of 
reflux with substernal burning.

Finally, the November 2005 VA examiner determined the veteran 
no longer had hiatal hernia, but rather only mild GERD with 
mild duodenitis.  It was also indicated he had a non-tender 
and soft abdomen, and that he is independent in his 
activities of daily living.  He, himself, denied experiencing 
any weight loss, melena, tiredness, fatigue, weakness.  He 
did, however, complain of self-induced vomiting to relieve 
pain from acid erucations and heart burn.

So the overall competent evidence of record, when looking 
solely at this initial period at issue on appeal, does not 
show any material weight loss.  And there also does not 
appear any hematemesis or melena with moderate anemia.  
Indeed, to the contrary, the veteran was clinically found to 
not have anemia.  



Although the veteran has complained of acid reflux pain and 
associated, 
often self-induced, vomiting throughout the course of this 
appeal, thus establishing he has some of the required 
symptoms for a higher 60 percent rating, these criteria are 
stated in the conjunctive.  And as explained earlier in this 
decision, use of the conjunctive "and" in a statutory 
provision means that all of the conditions listed in the 
provision must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) versus Johnson v. Brown, 7 Vet. App. 95 
(1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).

Importantly, the VA examinations, VA treatment records, and 
private treatment records do not evidence findings of a 
combination of GERD symptomatology present before May 1, 
2006, which was productive of more than considerable 
impairment of health.  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claim.  While he is competent to describe his symptoms, as 
this is capable of lay observation and experience, where, as 
here, there is such a marked contrast between his reported 
symptomatology and the objective clinical findings, the Board 
must determine which is more probative.  And the Board finds 
that the objective evidence is more probative than his 
descriptions of the severity of his symptoms.  The Board 
bases this determination partly on the notion that, if in 
fact his symptoms were as severe as alleged, including 
insofar as their frequency and duration, they would have been 
evident when examined, but often they were not - certainly 
not to the level required for a higher 60 percent rating.

In sum, the Board finds that more than considerable 
impairment of health is not shown, as a result of the 
veteran's GERD, during the period on appeal.  Therefore, for 
the reasons and bases discussed, the Board concludes that an 
initial rating higher than 30 percent is not warranted under 
Diagnostic Code 7346.



The Board has also considered other diagnostic codes.  
Diagnostic Code 7302, which pertains to esophageal stricture, 
provides for assignment of a 30 percent rating where 
stricture of the esophagus is moderate.  Where stricture is 
severe, permitting intake of liquids only, a 50 percent 
rating is warranted.  Although the veteran reported to the 
November 2005 VA examiner that he can only tolerate liquid 
foods due to pain when eating, on no occasion has he been 
clinically found to have active esophagitis precluding the 
passage of more than liquids.

Also for consideration is Diagnostic Code 7307, which 
provides the criteria for evaluating hypertrophic gastritis.  
It provides that chronic gastritis warrants a 30 percent 
evaluation if there are multiple small eroded or ulcerated 
areas and symptoms or a 60 percent evaluation if there are 
severe hemorrhages or large ulcerated or eroded areas.  But 
as the competent medical evidence of record, including the 
diagnostic testing, shows no hemorrhages or ulcerated/eroded 
areas, no higher rating may be awarded pursuant to Diagnostic 
Code 7307.  Indeed, upon reviewing the medical record, the 
February 2005 VA examiner observed that the veteran had a 
nonerosive form of gastritis.  

The Board also notes that the rating schedule for the 
digestive system specifically prohibits combinations of 
ratings under Diagnostic Code 7301 to 7329, as well as 7331, 
7342, and 7345 to 7348.  38 C.F.R. § 4.114.

In view of the above, the Board concludes that the overall 
disability picture prior to May 1, 2006, does not warrant 
elevation to the next higher level under any of the above 
diagnostic codes.  

Since the veteran's GERD has never been more than 30-percent 
disabling at any time since the effective date of service 
connection, August 6, 2003, the Board may not "stage" this 
rating.  Fenderson, 12 Vet. App at 125-26.  



As the preponderance of the evidence is against the veteran's 
respective claims for higher initial ratings for his GERD and 
migraine headaches, and for an initial rating even higher 
than the 70 percent assigned for his bipolar disorder in this 
decision, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims to this extent.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  

V.  Whether it was Appropriate to Reduce the Rating for the 
Veteran's GERD from 30 to 10 Percent as of May 1, 2006

As mentioned, the June 2004 RO decision granted the veteran's 
claim for service connection for GERD and assigned an initial 
30 percent rating retroactively effective from August 6, 
2003, the date of receipt of his claim.  During the course of 
his appeal for a higher initial rating for this condition, 
however, the RO issued another decision in November 2005 
proposing to reduce his GERD rating from 30 to 10 percent.  
The RO sent him a procedural due process letter in 
December 2005 apprising him of this proposed reduction and 
giving him an opportunity to contest it by having a hearing 
on the matter and by submitting evidence showing the 
reduction was not warranted.  Subsequently, in a 
February 2006 decision, the RO reduced the rating for his 
GERD to 10 percent, prospectively effective as of May 1, 
2006.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  


In addition, the RO must notify the veteran that he or she 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  If no 
additional evidence is received within the prescribed time 
period to contest the reduction, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the 
procedural due process notification requirements under 38 
C.F.R. § 3.105(e).  Specifically, after the proposed 
reduction in November 2005, and being apprised of it in 
December 2005, the veteran was given 60 days to present 
additional evidence and was notified at his address of 
record.  Significantly, though, no evidence was submitted by 
him or on his behalf during this grace period.  Subsequently, 
the final rating action was issued in February 2006 and the 
initial 30 percent rating for his GERD reduced to 10 percent.  
The effective date of the reduction, May 1, 2006, was after 
the last day of the month after expiration of the 60-day 
period from the date of notice of the final rating action.  
Thus, the RO carried out the reduction in accordance with the 
procedural due process requirements of 38 C.F.R. § 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely, those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.



Here, the effective date of the prior 30 percent rating was 
August 6, 2003.  And, as mentioned, the effective date of the 
reduction to 10 percent was May 1, 2006.  Thus, 38 C.F.R. § 
3.344(a) and (b) are not applicable in this instance as the 
30 percent rating was in effect for less than three years, 
which does not satisfy the five-year minimum requirement of 
those provisions.  Consequently, with regard to the 
reduction, 38 C.F.R. § 3.344(c) applies.

Even so, the Board still must determine that improvement in 
the veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. 
at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Further, in any rating reduction case VA must 
ascertain, based upon a review of the entire recorded history 
of the condition, whether a preponderance of the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  

Significantly, in a rating reduction case, VA has the burden 
of establishing the disability has improved.  This is in 
stark contrast to a case involving a claim for an increased 
(i.e., higher) rating, in which it is the veteran's 
responsibility to show the disability has worsened.  A rating 
reduction case focuses on the propriety of the reduction and 
is not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).



Here, records show the veteran had full and complete VA 
examinations in February and November 2005 to determine 
whether there was any material change in the severity for his 
GERD.  Those examinations occurred after the initial grant of 
service connection in the June 2004 rating decision (which 
assigned his initial 30 percent disability rating) and prior 
to the November 2005 proposal for reduction, as well as the 
February 2006 rating decision that effected the reduction.  
And he was more recently reexamined in April 2007 - nearly a 
year after the reduction took effect, to ensure this 
improvement was being sustained or maintained under the 
ordinary conditions of life. 

For the RO's February 2006 rating reduction to have been 
appropriate, it is required that VA have established the 
veteran's GERD had improved such that only the 10 percent 
rating criteria were met at the time of the decision, under 
DC 7346.  That is, it is required that the evidence showed 
his GERD symptoms were not causing considerable impairment of 
his health.  And a review of the evidence available at the 
time of that February 2006 rating decision confirms that only 
the 10 percent rating criteria were met under DC 7346.  
Indeed, potential symptoms of GERD of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, were not so severe as to be productive of considerable 
impairment of health.  

Specifically, and as mentioned, the February 2005 VA 
examination report noted that, despite his symptom of pyrosis 
(heartburn), he had no chest or shoulder pain.  And 
significantly, that examiner further indicated the veteran's 
symptoms had improved, stating they were not similar to his 
previous symptoms of reflux with substernal burning.  
Improvement was also found during the November 2005 
VA examination, which determined the veteran no longer had 
hiatal hernia, but rather only mild GERD with mild 
duodenitis.  He had a non-tender and soft abdomen, and he was 
independent in his activities of daily living.  Indeed, 
even he personally denied experiencing any weight loss, 
melena, tiredness, fatigue, and weakness.  Thus, his 
symptomatology had clearly improved by the time of the RO's 
February 2006 decision prospectively reducing his rating, 
such that he no longer had the more severe symptoms required 
to maintain the initial 30 percent rating.  

Finally, the post-reduction April 2007 VA examination also 
fails to demonstrate that his reduction was inappropriate.  
Indeed, there is no indication that his GERD symptoms are so 
severe as to be productive of considerable impairment of 
health, as required for restoration of the higher 30 percent 
rating.  This includes consideration of potential symptoms of 
GERD of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain.  Notably, he does not 
have any radiating chest pain such as to his arms.  He was 
found to have grade 2 reflux esophagitis of the distal 
esophagus and a moderate hiatal hernia, which appear to be 
controlled by a medical regime of Omeprazole and Zantac.  His 
abdomen was found to be soft, non-tender, and with no 
organosplenomegaly.

In sum, the Board finds that the preponderance of the 
evidence shows the veteran's GERD had improved and, 
therefore, no longer warranted the 30 percent rating as of 
May 1, 2006.  The lower 10 percent rating appropriately 
reflects the present state of his GERD, so this rating must 
remain in effect.  38 C.F.R. § 4.7.  And since, for these 
reasons and bases discussed, the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 C.F.R. § 4.3.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's disabilities have 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his currently assigned 
schedular ratings (now, with the benefit of this decision, 
70 percent for his bipolar disorder, as compared to the prior 
30 percent).  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  And as already explained, according to the 
DSM-IV, a GAF score of 50 - the lowest GAF score he has 
received, indicates he is "unable to keep a job".  So 
inasmuch as this was the basis for increasing the rating for 
his bipolar disorder from 30 to 70 percent, he is not 
entitled to additional compensation, even extra-schedular, on 
this very same basis.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  And 
in the case of a 70 percent rating, they are admittedly 
severely or seriously impaired.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the veteran is not adequately compensated for his 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily been on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 30 percent for 
migraine headaches is denied.

A higher 70 percent rating, but no greater, is granted for 
the bipolar disorder, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 30 percent for 
the GERD prior to May 1, 2006 is denied.

The claim for restoration of this 30 percent rating, from May 
1, 2006, onwards, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


